DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0221455).


	As per claim 1, Lee teaches “A display control device (Figure 9 display device 400), comprising: a display processing circuitry displaying an image in a display unit (Figure 8 display driver 500); and a movement processing circuitry (Figure 8 and 11 movement path provider 600;paragraph [0112-0116]) changing a display position of the image according to a display time of the image (paragraph [0026][0028][0066] the image is moved according on display time of the image on the first position) within a movement range having a reference display position of the image in the display (Figures 5-7 display image is changed position from the reference center position IP), wherein the movement processing circuitry changes the display position within the movement range such that an accumulated display time of the image is reduced from the center to a periphery of the movement range (Figures 5-7 the image is moved in order to reduce the total display time at one position to a periphery of the range of movement M4 for example; paragraph [0005-007] burn-in prevention by reducing total display time on a region).

	As per claim 2 Lee teaches “wherein the movement processing circuitry moves the image based on the display position before movement of the image” (Figures 5-7 the image is moved taking into account the previous location of the image: paragraph [0137-0146] element 600 takes into consideration the position of the image in order to determine the next location and movement direction).

	As per claim 9, Lee teaches “wherein the movement processing circuitry changes the display position with a period” (paragraph [0060-0069] the image is shifted with a period).

 	As per claim, 12 Lee teaches “wherein the display unit includes an organic light emitting display device” (paragraph [0127] display is an OLED display).

As per claim 13, Lee teaches “A display device (Figure 9 display device 400), comprising: a display control device (Figure 8-9 display driver 500), comprising: a (Figure 8-9 display driver 500 includes the components for image displaying processing); and a movement processing circuitry (Figure 8 and 11 movement path provider 600;paragraph [0112-0116]) changing a display position of the image according to a display time of the image (paragraph [0026][0028][0066] the image is moved according on display time of the image on the first position) within a movement range having a reference display position of the image in the display unit as a center (Figures 5-7 display image is changed position from the reference center position IP), wherein the movement processing circuitry changes the display position within the movement range such that an accumulated display time of the image is reduced from the center to a periphery of the movement range (Figures 5-7 the image is moved in order to reduce the total display time at one position to a periphery of the range of movement M4 for example; paragraph [0005-007] burn-in prevention by reducing total display time on a region); and the display unit operatively coupled to the display control device (Figure 9 display 200:figure 2 is coupled to the display device).

	As per claim, 14 Lee teaches A method of controlling a display device, comprising: displaying an image in a display part (Figure 8-9 display driver 500 includes the components for image displaying processing); and changing a display position of the image based on a display time (paragraph [0026][0028][0066] the image is moved according on display time of the image on the first position)  of the image within a movement range having a reference display position of the image in (Figures 5-7 display image is changed position from the reference center position IP), wherein changing the display position is performed such that an accumulated display time of the image is reduced from the center to a periphery of the movement range (Figures 5-7 the image is moved in order to reduce the total display time at one position to a periphery of the range of movement M4 for example; paragraph [0005-007] burn-in prevention by reducing total display time on a region). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

	
 	

As per claim 3, Lee seems to not explicitly disclose wherein the movement processing circuitry moves the image independently on the display position before movement of the image.
 	It would have been an obvious matter of design choice to a person of ordinary skill in the art to make Lee’s movement processing circuitry moves the image independently on the display position before movement of the image because Applicant has not disclosed that movement processing circuitry moves the image independently on the display position before movement of the image provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with having the movement processing circuitry move the image depending on the previous display position because the image will still be shifted preventing burn-in.
 	Therefore, it would have been an obvious matter of design choice to modify Lee to obtain the invention as specified in claim [(s)].

	As per claim 10, Lee seems to not explicitly disclose “wherein the movement processing circuitry changes the display position with the period equal to or longer than about 1 hour”.
 	It would have been an obvious matter of design choice to a person of ordinary skill in the art to make Lee’s the movement processing circuitry changes the display position with the period equal to or longer than about 1 hour because Applicant has not disclosed that the movement processing circuitry changes the display position with the period equal to or longer than about 1 hour provides an advantage, is used for a 
 	Therefore, it would have been an obvious matter of design choice to modify Lee to obtain the invention as specified in claim [(s)].

 	As per claim 11, Lee teaches  wherein the movement processing circuitry changes the display position such that the accumulated display time is reduced from the center to the periphery of the movement range at a timing where a total display time of the image in the display unit (Figures 5-7).
	Lee seems to not explicitly disclose “a total display time of the image in the display unit  is equal to or longer than about 10000 hours”.
 	It would have been an obvious matter of design choice to a person of ordinary skill in the art to make Lee’s a total display time of the image in the display unit is equal to or longer than about 10000 hours because Applicant has not disclosed that the a total display time of the image in the display unit  is equal to or longer than about 10000 hours provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with performing the operation at a different total display time because the image will still be shifted preventing burn-in.
 	Therefore, it would have been an obvious matter of design choice to modify Lee to obtain the invention as specified in claim [(s)].


Allowable Subject Matter
Claim 4 and 5-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624